           Case 5:20-cv-00987-CLS Document 36 Filed 11/25/20 Page 1 of 19                               FILED
                                                                                               2020 Nov-25 AM 10:28
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                           NORTHEASTERN DIVISION

FRANK M. CAPRIO,            )
                            )
    Plaintiff,              )
                            )
vs.                         )                        Civil Action No. 5:20-CV-00987-CLS
                            )
THE PRUDENTIAL INSURANCE )
COMPANY OF AMERICA, et al., )
                            )
    Defendants.             )

                               MEMORANDUM OPINION

       Plaintiff, Frank M. Caprio, is an equity partner in the law firm known by the

name of “Bradley Arant Boult Cummings LLP” (“the Bradley firm”). His First

Amended Complaint (doc. no. 23) is based upon the Employee Retirement Income

Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq., and seeks payment of

long-term disability benefits under group plans sponsored by the Bradley firm

between 2014 and the present. His claims are asserted against four defendants:

(i)    “The Hartford Life and Accident Insurance Company” — the entity that

       insured the Bradley firm’s employee welfare benefit plan prior to January 1,

       2019 (“Hartford”);1
       1
         See, e.g., doc. no. 23 (First Amended Complaint), ¶ 20 (“Hartford is an entity insuring the
benefits provided by the Bradley LTD [Long Term Disability] Plan at all relevant times before
January 1, 2019. It labors under a conflict of interest as such benefits are paid out of its assets.
Hartford exercises control over payment of benefits and operation of the plan.”) (alteration and
emphasis supplied); id. ¶ 22 (“Hartford is an entity meeting ERISA’s definition of a ‘party in
            Case 5:20-cv-00987-CLS Document 36 Filed 11/25/20 Page 2 of 19




(ii)    “The Group Long Term Disability Plan for Employees of Bradley Arant Boult

        Cummings LLP” — the name of the Bradley firm’s employee welfare benefit

        plan prior to January 1, 2019, when it was insured by Hartford (“the Hartford

        Plan”);2

(iii)   “The Prudential Insurance Company of America” — the entity that has insured

        the Bradley firm’s employee welfare benefit plan since January 1, 2019

        (“Prudential”);3 and,

(iv)    “The Bradley Arant Boult Cummings LLP Long Term Disability Plan” — the

        name of the Bradley firm’s employee welfare benefit plan since January 1,

        2019, while insured by Prudential (“the Prudential Plan”).4

interest’ in this case as that term is defined by 29 U.S.C. § 1002(14).”); id. ¶ 30 (“Through and
including the date of Caprio’s accident and continuing until December 31, 2018, the insurance
coverage funding the Plan was provided through Hartford; from January 1, 2019 through the present,
the insurance funding the Plan has been provided through Prudential.”).
        2
          See, e.g., id. ¶ 24 (“Group Long Term Disability Plan for Employees of Bradley Arant Boult
Cummings LLP, was the Plan name at all times when Hartford insured the disability benefit at
issue.”); id. ¶ 29, 2d sent. (“The Plan name when Hartford funded and insured the benefit was Group
Long Term Disability Plan for Employees of Bradley Arant Boult Cummings LLP.”).
        3
          See, e.g., id. ¶ 14 (“Prudential is an entity insuring the benefits provided by the Bradley LTD
Plan beginning January 1, 2019. Prudential labors under a conflict of interest as such benefits are
paid out of its assets. Prudential exercises control over payment of benefits and operation of the
plan.”) (emphasis supplied); id. at ¶ 16 (“Prudential is an entity meeting ERISA’s definition of a
‘party in interest’ in this case as that term is defined by 29 U.S.C. § 1002(14).”); id. ¶ 30 (“Through
and including the date of Caprio’s accident and continuing until December 31, 2018, the insurance
coverage funding the Plan was provided through Hartford; from January 1, 2019 through the present,
the insurance funding the Plan has been provided through Prudential.”).
        4
         See, e.g., id. ¶ 26 (“Bradley Arant Boult Cummings LLP Long Term Disability Insurance
Plan was the Plan name at all times when Prudential insured the disability benefit at issue.”); id. ¶
29, 3rd sent. (“The Plan name when Prudential funded and insured the benefit was Bradley Arant

                                                   2
           Case 5:20-cv-00987-CLS Document 36 Filed 11/25/20 Page 3 of 19




       The case presently is before the court on the motion to dismiss filed by the

Hartford Plan and the Prudential Plan.5 Those parties contend that plaintiff’s First

Amended Complaint fails to state a claim upon which relief can be granted against

them. Upon consideration of the pleadings, briefs,6 and oral arguments of counsel,

the court enters the following memorandum of opinion.

                             I. STANDARDS FOR DECISION

       The relevant portion of Federal Rule of Civil Procedure 12 permits a party to

move to dismiss a complaint for “failure to state a claim upon which relief can be

granted.” Fed. R. Civ. P. 12(b)(6). That rule must be read together with Rule 8(a),

which requires that a pleading contain only a “short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). While that

Boult Cummings LLP Long Term Disability Insurance Plan.”).
       5
           See doc. no. 26 (Motion to Dismiss). The first paragraph of that pleading reads as follows:

               Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure,
       Defendants, The Group Long Term Disability Plan for Employees of Bradley Arant
       Boult Cummings LLP [i.e., “the Hartford Plan”: see supra note 2 and
       accompanying text] and The Bradley Arant Boult Cummings LLP Long Term
       Disability Plan [i.e., “the Prudential Plan”: see supra note 4 and accompanying
       text] (hereinafter collectively referred to as “Bradley”), move the Court to dismiss
       the First Amended Complaint (Doc. 23) against them for failure to state a claim upon
       which relief can be granted. . . .

Doc. no. 26 (Motion to Dismiss), at 1 (boldface, italics, and bracketed alterations supplied). Defense
counsel’s collective description of the moving parties as “Bradley” is, at best, confusing.
       6
        Doc. no. 23 (First Amended Complaint); doc. no. 26 (Motion to Dismiss); doc. no. 28
(Response in Opposition to Motion to Dismiss); doc. no. 29 (Reply in Support of Motion to
Dismiss).

                                                   3
        Case 5:20-cv-00987-CLS Document 36 Filed 11/25/20 Page 4 of 19




pleading standard does not require “detailed factual allegations,” Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 550 (2007), it does demand “more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (citations omitted). As the Supreme Court stated in Iqbal:

      A pleading that offers “labels and conclusions” or “a formulaic
      recitation of the elements of a cause of action will not do.” [Twombly,
      550 U.S. at 555]. Nor does a complaint suffice if it tenders “naked
      assertion[s]” devoid of “further factual enhancement.” Id. at 557.

             To survive a motion to dismiss [founded upon Federal Rule of
      Civil Procedure 12(b)(6), for failure to state a claim upon which relief
      can be granted], a complaint must contain sufficient factual matter,
      accepted as true, to “state a claim for relief that is plausible on its face.”
      Id. at 570. A claim has facial plausibility when the plaintiff pleads
      factual content that allows the court to draw the reasonable inference
      that the defendant is liable for the misconduct alleged. Id. at 556. The
      plausibility standard is not akin to a “probability requirement,” but it
      asks for more than a sheer possibility that a defendant has acted
      unlawfully. Ibid. Where a complaint pleads facts that are “merely
      consistent with” a defendant’s liability, it “stops short of the line
      between possibility and plausibility of ‘entitlement to relief.’” Id. at 557
      (brackets omitted).

             Two working principles underlie our decision in Twombly. First,
      the tenet that a court must accept as true all of the allegations contained
      in a complaint is inapplicable to legal conclusions. Threadbare recitals
      of the elements of a cause of action, supported by mere conclusory
      statements, do not suffice. Id. at 555 (Although for the purposes of a
      motion to dismiss we must take all of the factual allegations in the
      complaint as true, we “are not bound to accept as true a legal conclusion
      couched as a factual allegation” (internal quotation marks omitted)).
      Rule 8 marks a notable and generous departure from the hyper-technical,
      code-pleading regime of a prior era, but it does not unlock the doors of

                                            4
          Case 5:20-cv-00987-CLS Document 36 Filed 11/25/20 Page 5 of 19




      discovery for a plaintiff armed with nothing more than conclusions.
      Second, only a complaint that states a plausible claim for relief survives
      a motion to dismiss. Id. at 556. Determining whether a complaint states
      a plausible claim for relief will, as the Court of Appeals observed, be a
      context-specific task that requires the reviewing court to draw on its
      judicial experience and common sense. 490 F.3d at 157-58. But where
      the well-pleaded facts do not permit the court to infer more than the
      mere possibility of misconduct, the complaint has alleged — but it has
      not “show[n]” — “that the pleader is entitled to relief.” Fed. R. Civ. P.
      8(a)(2).

             In keeping with these principles a court considering a motion to
      dismiss can choose to begin by identifying pleadings that, because they
      are no more than conclusions, are not entitled to the assumption of truth.
      While legal conclusions can provide the framework of a complaint, they
      must be supported by factual allegations. When there are well-pleaded
      factual allegations, a court should assume their veracity and then
      determine whether they plausibly give rise to an entitlement of relief.

Iqbal, 556 U.S. at 678-79 (emphasis supplied, second and fourth alterations in

original, all other alterations supplied).

                              II. PLAINTIFF’S ALLEGATIONS

      The Bradley firm has, for many years, offered a long-term disability benefit

plan as an option for its employees.7 Caprio participated in the group plan as an

equity partner, and contributed to the premiums in order to be insured against the

untoward eventuality that he might suffer physical or cognitive impairments that

resulted in a diminution of his earnings.8

      7
          See doc. no. 23 (First Amended Complaint), ¶¶ 29-30.
      8
          See id. ¶¶ 44-45.

                                               5
            Case 5:20-cv-00987-CLS Document 36 Filed 11/25/20 Page 6 of 19




       In January of 2014, at the height of his earning power, Caprio was involved in

an automobile accident in which he suffered severe head trauma and lost

consciousness.9 Those injuries led to sustained double vision, headaches, and noise

or ringing in the ears (tinnitus), all of which remain a problem for Caprio.10 He has

been examined by a number of medical professionals since the accident, and all have

consistently concluded that he is at least partially disabled, and unable to work as

productively as he could before his accident and resulting injuries.11

       Following the accident, Caprio sought and received benefits through the group

policy for long-term disability benefits then provided by the Bradley firm: i.e., the

Hartford Plan.12 Caprio was found to meet the Hartford Plan’s definition of “partially

disabled”13 and, while working a reduced schedule due to his disability and decreased

productivity, received benefits in calendar years 2014, 2015, 2016, 2017, and 2018.14

       Over time, the premiums for the Hartford Plan became non-competitive and,

during the Summer of 2018, the Bradley firm engaged a firm or entity named Willis



       9
           See id. ¶¶ 38-39.
       10
            See id. ¶ 39.
       11
            See id. ¶ 40-41.
       12
            See supra notes 1 and 2 and accompanying text.
       13
          See, e.g., doc. no. 23 (First Amended Complaint), ¶ 34 (quoting the Hartford Plan’s
definition of “disability”).
       14
            See id. ¶ 46.

                                                6
            Case 5:20-cv-00987-CLS Document 36 Filed 11/25/20 Page 7 of 19




Towers Watson (“Willis”)15 to look for other insurers to fund its long-term disability

plan.16 The Bradley firm took into consideration Caprio’s participation in the

Hartford Plan, and sought to avoid prejudice to his preexisting disability claims and

benefit payments.17

       During negotiations to fund the plan, Prudential expressly represented that any

participant receiving benefits through the Hartford Plan would have “continuity of

coverage,” and would experience “no loss or no gain” to that benefit stream.18

Relying on that representation, and with the advice of Willis, the Bradley firm chose

to transfer coverage of its long-term disability plan from Hartford to Prudential,

effective as of January 1, 2019.19

       Hartford learned of the Bradley firm’s intent to transfer coverage of its long-

term disability plan from Hartford to Prudential around that same time, and Hartford

changed the personnel who were responsible for managing Caprio’s claim.20 In late

November 2018, Hartford took the position that it had incorrectly interpreted the

terms of its own Plan since the beginning of Caprio’s claim, and contended that it

       15
         Willis Tower Watson describes itself on the internet as, among other things, an insurance
brokerage and advisory firm.
       16
            See doc. no. 23 (First Amended Complaint), ¶ 47.
       17
            See id.
       18
            See id. ¶ 48.
       19
            See id. ¶ 49.
       20
            See id. ¶ 50. It appears that plaintiff contends the two events are connected.

                                                   7
            Case 5:20-cv-00987-CLS Document 36 Filed 11/25/20 Page 8 of 19




should have employed a year-to-year cumulative analysis, rather than the month-to-

month analysis it had used continuously for the five preceding years, since the claim

opened in 2014.21 Hartford then sought reimbursement from Caprio of the benefits

it previously had paid to him in accordance with its prior interpretation of the terms

of its own Plan.22

       Caprio appealed that decision by letter dated April 25, 2019.23 Hartford

answered Caprio’s appeal less than two weeks later, on May 7, 2019,24 and rescinded

that part of its decision which required Caprio to reimburse all of the benefits

previously paid to him, and reverted to month-to-month payment calculations.25

       Even so, Hartford again denied Caprio benefits on June 22, 2019, when it

determined that, because Caprio’s earnings in the months of November and December

2018 had exceeded the definition of “partial disability” (i.e., 80% of prior earnings),26

he was categorized as having a “Recurrent Disability” status for those two months.27

       21
            See id. ¶ 51.
       22
            See doc. no. 23 (First Amended Complaint), ¶ 51.
       23
           See id. ¶ 52 (“Caprio appealed that offset decision by letter dated April 25, 2019[,] and
raised several concerns, one of which was that Hartford could not change the calculation for
determining benefits after so many years of interpreting the benefit calculation another way. He also
asserted that[,] regardless of the methodology[,] Hartford was due to continue to pay benefits.”)
(alternations supplied).
       24
            See id. ¶ 56.
       25
            See id. ¶ 57.
       26
            See id. ¶ 34.
       27
            See id. ¶ 60.

                                                 8
            Case 5:20-cv-00987-CLS Document 36 Filed 11/25/20 Page 9 of 19




In order to calculate that level of earnings, Hartford counted earnings received in

November and December of 2018, regardless of when those fees were actually

earned.28 Caprio alleges that Hartford knew that billing receipts typically increased

toward the end of the year, and used that fact to take advantage of the change in plan

insurers from Hartford to Prudential on January 1, 2019, to deny his claim.29 Hartford

relied on the provision stating that those with a “Recurrent Disability” only remained

qualified “provided The Policy remains in force” to deny Caprio’s claim, because the

Hartford Plan was no longer in force after December 31, 2018: the last date on which

the insurance coverage funding the Hartford Plan was provided through Hartford.30

       Caprio appealed that new termination of his claim in June of 2019, but Hartford

did not change its decision, and refused to produce documents related to its

decision.31 A few months later, on October 9, 2019, Caprio lodged a brief appeal of

Hartford’s decision, in order to preserve the remedies available to him under 29

U.S.C. § 1132(a).32

       In the meantime, Caprio also made a claim under the new Prudential Plan that
       28
            See doc. no. 23 (First Amended Complaint), ¶ 60.
       29
            See id. ¶ 61.
       30
          Id. ¶ 62 ; see also id. ¶ 30 (“Through and including the date of Caprio’s accident and
continuing until December 31, 2018, the insurance coverage funding the Plan was provided through
Hartford; from January 1, 2019 through the present, the insurance funding the Plan has been
provided through Prudential.”).
       31
            See id. ¶ 64.
       32
            See id. ¶ 70.

                                                 9
        Case 5:20-cv-00987-CLS Document 36 Filed 11/25/20 Page 10 of 19




had taken effect on January 1, 2019.33 Despite Prudential’s representation that there

would be continuity of coverage, it also refused to pay Caprio’s claim.34 In a letter

dated November 5, 2019, Prudential contended that the claim belonged to Hartford

and refused to pay.35 The denial letter indicated that the decision was based on an

internal legal opinion which Caprio sought, but Prudential failed to produce with the

claim record.36 The explanation Prudential provided was that it was “unable to accept

this claim as a recurrent disability,” because Caprio’s monthly earnings for 2018,

when averaged over the twelve months of that calendar year, “never exceeded 80%

of [his] Pre-Disability Earnings.”37 As Caprio explained in his appeal letter dated

January 30, 2020, if his earnings never exceeded 80% of his pre-disability earnings,

then that meant he was disabled for the entire year of 2018.38 Caprio alleged that was

not the only mistake Prudential made: e.g., it also misapplied the terms of its own

Plan that required a calculation of his average earnings over the previous

three months, not twelve.39

       33
            See id. ¶ 65.
       34
          See doc. no. 23 (First Amended Complaint), ¶¶ 65-67 (“Continuity of Coverage - We
provide continuity of coverage to employees on a no loss, no gain basis to ensure that employees will
not lose coverage solely as a result of a change in carriers.”).
       35
            See id. ¶¶ 68, 71-72.
       36
            See id. ¶¶ 73-74.
       37
            Id. ¶ 75 (alteration in original).
       38
            See id. ¶¶ 77, 80-81.
       39
            See id. ¶¶ 82-83.

                                                 10
        Case 5:20-cv-00987-CLS Document 36 Filed 11/25/20 Page 11 of 19




       Prudential did not render a decision on Caprio’s appeal within the time

permitted under the Prudential Plan and U.S. Department of Labor Regulations, but

instead allowed it to be deemed exhausted by operation of law on May 8, 2020.40

Caprio notified Prudential of the missed deadline, and requested his claim file.41

Rather than producing Caprio’s claim file, however, Prudential rushed a letter dated

May 20, 2020, addressing the merits of his appeal.42 Caprio then chose to pursue this

action under 29 U.S.C. § 1132(a).43

                                       III. DISCUSSION

       The moving defendants — the Hartford and Prudential Plans44 — contend that

they are not proper parties because they did not have “decisional control” over

plaintiff’s claims.45 Indeed, Caprio alleges that “all [claim] decisions were made by

Prudential and Hartford.”46 The Hartford and Prudential Plans argue that the only

proper defendants in an ERISA benefits case such as this one are those entities which

administer claims, make decisions about a claimant’s eligibility for benefits, and pay


       40
            See doc. no. 23 (First Amended Complaint), ¶ 95.
       41
            See id.
       42
            See id. ¶ 96.
       43
            See id. ¶¶ 101, 111.
       44
            See supra notes 2, 4, 5 and accompanying text.
       45
            See doc. no. 26 (Motion to Dismiss), at 5-8.
       46
          Doc. no. 23 (First Amended Complaint), ¶ 28 (alteration supplied); see also notes 1 and
3, supra, and accompanying text.

                                                  11
        Case 5:20-cv-00987-CLS Document 36 Filed 11/25/20 Page 12 of 19




those benefits. See Hunt v. Hawthorne Associates, Inc., 119 F.3d 888, 908 (11th Cir.

1997) (“We therefore reject the notion that an injunctive order to pay benefits under

section 502(a)(1)(B) of ERISA [i.e., 29 U.S.C. § 1132(a)(1)(B)47] can issue solely

against an ERISA plan as an entity.”) (alteration supplied);48 Garren v. John Hancock

Mutual Life Insurance Co., 114 F.3d 186, 187 (11th Cir. 1997) (“The proper party

defendant in an action concerning ERISA benefits is the party that controls

administration of the plan.”); Milton v. Life Insurance Co. of North America, No. CV-

12-BE-864-E, 2012 WL 2357800, at *1 (N.D. Ala. June 20, 2012) (Bowdre, J.)

(granting the plan’s motion to dismiss and finding that, “[a]s the party with decisional

control over the Plaintiff’s benefits claim, [the insurer] is the only proper defendant

in an action concerning ERISA benefits”) (alteration and emphasis supplied);

Woodruff v. Blue Cross and Blue Shield of Alabama, No. 2:16-cv-00281-SGC, 2018

WL 571933, at *5 (N.D. Ala. Jan. 26, 2018) (Cornelius, Mag. J.) (dismissing claims

against the ERISA Plan because the insurer “had sole authority to determine


       47
          29 U.S.C. § 1132(a)(1)(B) provides that: “(a) A civil action may be brought — (1) by a
participant or beneficiary — . . . (B) to recover benefits due to him under the terms of his plan, to
enforce his rights under the terms of the plan, or to clarify his rights to future benefits under the
terms of the plan.”
       48
          Note well, however, that the wording of this extract from the Hunt opinion says nothing
about whether “an injunctive order to pay benefits under” 29 U.S.C. § 1132(a)(1)(B) can issue
against both the entities that insured the Bradley firm’s employee welfare benefit plans (i.e., Hartford
and Prudential), as well as the ERISA plans promulgated by those insuring entities (i.e., the Hartford
and Prudential Plans) as related entities. See, e.g., 29 U.S.C. § 1132(d)(1) (“An employee benefit
plan may sue or be sued under this subchapter as an entity.” (emphasis supplied)).

                                                  12
       Case 5:20-cv-00987-CLS Document 36 Filed 11/25/20 Page 13 of 19




eligibility for benefits under the Plan”).

      The Hartford and Prudential Plans highlight the decision in Henderson v.

Transamerica Occidental Life Insurance Co., 120 F. Supp. 2d 1278 (M.D. Ala. 2000)

(Albritton, J.), aff’d sub nom. Henderson v. Transamerica Life, 263 F.3d 171 (11th

Cir. 2001), as instructive in this situation. In that case, Middle District of Alabama

Judge Harold Albritton held that:

             In the absence of binding precedent from either the Supreme
      Court or the Eleventh Circuit on the specific question, this court
      concludes that Ralston Purina [the company that employed plaintiff as
      an account executive from 1987 until June 6, 1997] is not properly
      joined in this claim because no evidence has been presented which
      indicates that Ralston Purina exercised any control over Transamerica’s
      decision to deny Plaintiff’s claim for benefits. Absent evidence of some
      degree of decisional control on the part of Ralston Purina, it is illogical
      to require it to stand before this court to face a charge of wrongful denial
      of benefits. . . .

Henderson, 120 F. Supp. 2d at 1282 (alteration supplied, citations omitted). The

Eleventh Circuit has since emphasized that the proper party defendant is the party that

controls the administration of the plan, because “a court order requiring the payment

of benefits under ERISA ‘must issue against a party capable of providing the relief

requested.’” Griffin v. Suntrust Bank, Inc., 648 F. App’x 962, 965 (11th Cir. 2016)

(quoting Hunt, 119 F.3d at 908).

      It is clear from plaintiff’s complaint that neither the Hartford nor Prudential



                                             13
         Case 5:20-cv-00987-CLS Document 36 Filed 11/25/20 Page 14 of 19




Plan possessed decisional authority in determining plaintiff’s eligibility for benefits.49

All of plaintiff’s allegations are directed at Hartford and Prudential — the insurers

that made all claims decisions.50 Hartford drafted the Plan documents “used to govern

provision of benefits to participants at all times it insured the provision of benefits.”51

Hartford terminated plaintiff’s claim after finding him to be partially disabled for

several years.52 Prudential drafted the Plan documents “used to govern provision of

benefits to participants at all times it insured the provision of benefits,”53 and refused

to pay plaintiff’s claim.54 In addition, plaintiff never appealed any of the denials to

the respective Plans; instead, all of his appeals were directed to Hartford and

Prudential.55

        Plaintiff argues, nevertheless, that the attorney who drafted the motion to

dismiss on behalf of the Hartford and Prudential Plans mischaracterizes those

defendants and the law. For example, the first paragraph of defendants’ motion to




        49
          See generally doc. no. 23 (First Amended Complaint) (amending the original complaint
to include the Plans in the prayer for relief with each of their respective insurers). See id. at 27-28.
        50
             See id. ¶ 28.
        51
             See id. ¶ 21.
        52
             See id. ¶¶ 6-7.
        53
             See id. ¶ 15.
        54
             See doc. no. 23 (First Amended Complaint), ¶ 7.
        55
             See id. ¶¶ 52, 64, 70, 77.

                                                  14
        Case 5:20-cv-00987-CLS Document 36 Filed 11/25/20 Page 15 of 19




dismiss collectively refers to the Hartford and Prudential Plans as “Bradley.”56 The

supporting memorandum of law incorporated into the motion to dismiss further

confuses the matter by stating that “[t]he Defendants include Bradley, the plan

sponsor,”57 which makes it appear that Caprio sued his employer, the Bradley firm,

rather than the long-term disability plans through which he alleges he should be

deriving benefits. Caprio clearly and specifically did not sue his employer, because

the Bradley firm relinquished all authority to make claim decisions and, thus, did not

have any control over the decisions denying his claims.58 Rather, Caprio is suing the

Hartford and Prudential Plans as entities separate from his employer, the Bradley

firm. He argues that any proper judgment would name both the insurer and the Plan

through which it pays benefits.59

       Counsel for the moving defendants also should note that the ERISA statute

expressly authorizes suit against employee benefit plans. See 29 U.S.C. § 1132(d)(1)

(“An employee benefit plan may sue or be sued under this subchapter as an entity.”

(emphasis supplied)). The following subsection of the same statutory provision also


       56
         See doc. no. 26 (Motion to Dismiss), at 1; see also note 5, supra (where this court observed
that “[d]efense counsel’s collective description of the moving parties as ‘Bradley’ is, at best,
confusing”) (alteration supplied).
       57
            See doc. no. 26 (Motion to Dismiss), at 2 (alteration and emphasis supplied).
       58
            See doc. no. 28 (Plaintiff’s Response in Opposition to Motion to Dismiss), at 10, 14-15.
       59
        See id. at 11-13. Plaintiff further emphasizes that it would be nonsensical to require an
employee benefit plan — an inanimate object — to have “decisional control.” See id. at 8-9.

                                                  15
        Case 5:20-cv-00987-CLS Document 36 Filed 11/25/20 Page 16 of 19




states that: “Any money judgment under this subchapter against an employee benefit

plan shall be enforceable only against the plan as an entity and shall not be

enforceable against any other person [which conceivably could include the insurance

company that underwrites the Plan]60 unless liability against such person is

established in his individual capacity under this subchapter.” 29 U.S.C. § 1132(d)(2)

(emphasis and alteration supplied).

       Plaintiff argues that the interpretation of the Eleventh Circuit case law

previously cited by counsel for the moving defendants — i.e., counsel for the

Hartford Plan and Prudential Plan — would “necessarily mean that Congress was

absolutely bonkers in passing” the statute authorizing suit against an employee

benefit plan.61 Instead, plaintiff argues that the Eleventh Circuit’s opinion in Hunt v.

Hawthorne Associates, Inc., supra, supports his assertion that Hartford, the Hartford

Plan, Prudential, and the Prudential Plan are properly sued together. The Hunt

decision does not hold that an ERISA plan is never a proper party defendant. Instead,

it rejects “the notion that an injunctive order to pay benefits under section

502(a)(1)(B) of ERISA [29 U.S.C. § 1132(a)(1)(B)] can issue solely against an

ERISA plan as an entity.” Hunt, 119 F.3d at 908 (emphasis and alteration supplied).

       60
          See 29 U.S.C. § 1002(9) (“The term ‘person’ means an individual, partnership, joint
venture, corporation, mutual company, joint-stock company, trust, estate, unincorporated
organization, association, or employee organization.”).
       61
            Doc. no. 28 (Response in Opposition to Motion to Dismiss), at 9.

                                                 16
       Case 5:20-cv-00987-CLS Document 36 Filed 11/25/20 Page 17 of 19




Here, plaintiff does not pursue an injunctive order solely against the respective

employee benefits plans, but he instead asks the court to assign liability to one or both

of the insurers, and the plan through which each respectively pays benefits.62

      Plaintiff highlights Judge Cox’s concurrence and dissent in Hunt, in which he

disagreed with the panel’s conclusion that suit may not be brought solely against an

ERISA plan, and he went on to cite cases in which the court had “allowed actions

asserting claims for benefits under ERISA to proceed solely against ERISA plans.”

Id. at 916 (Cox, J., dissenting) (emphasis supplied) (citing Springer v. Wal-Mart

Associates’ Group Health Plan, 908 F.2d 897 (11th Cir. 1990); Guy v. Southeastern

Iron Workers’ Welfare Fund, 877 F.2d 37 (11th Cir. 1989)).

      Plaintiff argues that Judge Cox’s concurring and dissenting opinion in Hunt

calls attention to an important rule: one Eleventh Circuit panel decision cannot

overrule prior decisions of another panel.         See Gulf Power Co. v. Federal

Communications Commission, 226 F.3d 1220, 1224 (11th Cir. 2000) (“Under our

prior panel precedent rule, a panel decision is the law of the circuit unless and until

it is overruled by the Supreme Court or the en banc court.”); United States v. Steele,

147 F.3d 1316, 1318 (11th Cir. 1998) (“The law of this circuit is ‘emphatic’ that only

the Supreme Court or this court sitting en banc can judicially overrule a prior panel


      62
           See notes 47 and 48, supra.

                                           17
        Case 5:20-cv-00987-CLS Document 36 Filed 11/25/20 Page 18 of 19




decision.”) (quoting Cargill v. Turpin, 120 F.3d 1366, 1386 (11th Cir. 1997)).

       Hunt, on its face, does not prohibit suit against an employee benefit plan — as

long as any “order enjoining the payment of benefits from an ERISA plan [issues]

against a party capable of providing the relief requested”63 — and it certainly does not

overrule prior precedents allowing actions to proceed solely against ERISA plans.64

The ERISA statute is clear that an employee benefit plan is an appropriate entity for

suit, see 29 U.S.C. § 1132(d), and nothing in the Eleventh Circuit precedent requires

this court to ignore the clear and unequivocal language of that statute.65

                                     IV. CONCLUSION

       Upon consideration of the foregoing, this court concludes that the motion to

dismiss filed by the Hartford Plan and Prudential Plan should be denied. An

appropriate Order consistent with this memorandum opinion will be entered

contemporaneously herewith.



       63
             Hunt v. Hawthorne Associates, Inc., 119 F.3d 888, 908 (11th Cir. 1997) (alteration
supplied).
       64
          Id. at 916 (Cox, J., dissenting) (citing Springer v. Wal-Mart Associates’ Group Health
Plan, 908 F.2d 897 (11th Cir. 1990); Guy v. Southeastern Iron Workers’ Welfare Fund, 877 F.2d 37
(11th Cir. 1989)).
       65
          The Hartford and Prudential Plans urge the court not to “create a split” within the Northern
District of Alabama by ignoring Milton v. Life Insurance Co. of North America, No. CV-12-BE-864-
E, 2012 WL 2357800 (N.D. Ala. June 20, 2012). See doc. no. 29 (Reply in Support of Motion to
Dismiss), at 6. The Milton court held that the only proper defendant was the insurer because it was
“the sole party handling claims and making claims decisions.” Milton, 2012 WL 2357800, at *4.
That opinion is not binding precedent, and this court is not persuaded that it should follow its lead.

                                                 18
Case 5:20-cv-00987-CLS Document 36 Filed 11/25/20 Page 19 of 19




DONE this 25th day of November, 2020.


                                   ______________________________
                                   Senior United States District Judge




                              19
